This is debt for $250, claimed as a penalty for fishing in Roanoke River with a seine, contrary to the act of 1827, ch. 54, entitled "An act to prevent the obstruction of fish passing up the Roanoke and Cashie rivers and their waters". Pleas, nildebt and statute of limitations. By the act every person owning and using a seine for the purpose of catching fish in either of the rivers is required to take it out of the water and let it remain out from 12 o'clock on Saturday until 12 o' clock on Monday of each week, from 1 March to 25 May in every (434) year; and it is enacted that any person who shall violate that provision shall forfeit for each offense the sum of $250, to be recovered by any person who shall first sue for the *Page 309 
same — one-half for the use of the informer and the other half for the use of the poor of the county; with a proviso that if no person shall sue for the penalty within one month from its forfeiture, then that the solicitor for the State shall sue for the same in the name of the Governor, for the use of the State.
The writ was sued out on 24 May, 1849, and on the trial the parties made up the following case agreed: The defendant was seized in fee simple in possession of a tract of land lying on Roanoke River, and consisting entirely of marsh or swamp land, destitute of timber and valuable only for its fishing privilege and used for no other purpose, to which he derived title under a patent which issued before 1827. Roanoke River in front of said land is a fresh-water stream, about 300 yards wide, from 10 to 12 feet deep, and affords, with the sounds, unobstructed navigation for sea vessels to the ocean; but it has not there, nor for many miles down the river, any ebb or flood of the tide. On 16 April, 1849, between the hour of 12 o'clock on Saturday and 12 o'clock on Monday next following, the defendant, being the owner of a seine, put it into the water of Roanoke River in front of his said land, and hauled it ashore on his land aforesaid, enclosing, landing, and catching therewith a quantity of shad and herrings. On this case the opinion of the presiding judge was in favor of the plaintiff, and judgment was entered for him, and the defendant appealed.
The case has not been argued, but it seems       (435) probable that it was framed with a view to obtaining the opinion of the Court upon the questions, whether the land of the defendant is bounded by the Roanoke at the water's edge or by a line along the thread of the stream, and, if the former, whether the Legislature can restrict him in the use of it, as enacted in the statute. The latter point is immaterial to the defendant, if the former be against him, and that it is against him the cases of Wilson v. Forbes, 13 N.C. 30, and Collins v. Benbury, 25 N.C. 277; s. c., 27 N.C. 118, are direct authorities. Although we might have been willing to hear another argument on the point, and to have reconsidered it, if the argument should raise a doubt on it, yet it is too much to expect the Court, without argument, to go over the whole subject of themselves, and reverse a series of adjudications made upon solemn arguments. We think it our duty to adhere to those *Page 310 
decisions under the circumstances, simply upon their authority, and therefore the judgment would be affirmed if it were not for another objection, which appears on the record and is deemed fatal to the action. It is, that the suit was not brought in due time, and therefore cannot be maintained. A common informer cannot recover a penalty unless he sue within the period allowed him by the act, as it forms a part of his title. The general rule is that a penalty imposed by statute belongs to the sovereign, unless the right to sue be given to some one else. Here, the enacting clause gives it to the person first suing for it, subject only to the limitation in point of time by the general act of 1808. But the proviso makes it the first duty to the public law officers to sue for the use of the State, if no private person shall have sued within one month from the forfeiture. As the right is thus reserved to the State after that period, it is an unavoidable implication that individuals are excluded from it after the same period. This suit was not brought until 24 May, (436) although the forfeiture was on 16 April; and for that reason the judgment must be reversed, and judgment entered for the defendant, according to the case agreed.
PER CURIAM.      Judgment reversed and judgment for the defendant.
Cited: S. v. Dibble, 49 N.C. 110; S. v. Glenn, 52 N.C. 325; S. v.Eason, 114 N.C. 790; S. v. Baum, 128 N.C. 605.